Citation Nr: 0534628	
Decision Date: 12/23/05    Archive Date: 01/10/06

DOCKET NO.  03-23 004	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for entitlement to recognition of prisoner-of-war 
(POW) status.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel

INTRODUCTION

The veteran served on active duty, for VA purposes, from 
October 15, 1941, to April 9, 1942; and from April 20, 1943, 
to June 30, 1946.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office in Manila, the Republic 
of the Philippines, that denied an application to reopen a 
claim for entitlement to recognition of the veteran's POW 
status.  In June 2005, the veteran testified before the Board 
at a hearing held at the Manila RO.


FINDINGS OF FACT

1.  All requisite notices and assistance to the appellant 
have been provided, and all evidence necessary for an 
equitable disposition of the claim has been obtained.

2.  The RO denied entitlement to recognition of the veteran's 
status as a former POW in a February 2000 administrative 
decision, which became final after the veteran failed to 
perfect an appeal in a timely fashion.

3.  Evidence submitted since the February 2000 RO 
administrative decision was previously submitted to agency 
decision makers, is cumulative or redundant and, by itself or 
when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim and does not raise a reasonable possibility of 
substantiating the claim of entitlement to recognition of POW 
status. 


CONCLUSION OF LAW

Evidence received since the final February 2000 RO decision 
that denied  entitlement to recognition of the veteran's POW 
status is not new and material, and the claim for that 
benefit is not reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in December 2003;  a 
December 2002 decision; a statement of the case in June 2003; 
and supplemental statements of the case in October 2003, 
March 2004 (twice), and April 2005.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  Thus, VA has 
satisfied its duty to notify the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has satisfied both the notice and duty to assist 
provisions of the law.

The Board now turns to the merits of the claims.

The veteran has been seeking recognition of his status as a 
POW from April 10, 1942, until May 16, 1942.  He contends 
that he was held by the Japanese during this time and that he 
escaped during the Bataan "death march."  

Most recently, in a February 2000 administrative decision, 
the RO has denied entitlement to recognition of the veteran 
as a former POW.  The veteran appealed that decision, and the 
RO issued a statement of the case.  However, the veteran did 
not perfect (or complete) the appeal by filing a substantive 
appeal.  In recent documents, he admits that he did not seek 
to perfect the appeal in a timely fashion.  Thus, the 
February 2000 RO administrative decision became final  See 
38 U.S.C.A. § 7105 (West 2002).

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).

The definition of "new and material evidence" was revised 
with respect to claims filed on or after August 29, 2001, 
such as this claim, which was filed in 2002.  38 C.F.R. 
§ 3.156(a); see 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001).  
Under the applicable definitions, "new evidence" is 
existing evidence not previously submitted to agency decision 
makers.  "Material evidence" is existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unsubstantiated fact necessary to substantiate 
the claim.  "New and material evidence" can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and it must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

In evaluating an application to reopen a claim for service 
connection, the Board examines the evidence submitted since 
the last final disallowance of the claim.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  The Board examines the 
materiality of the evidence in the context of the applicable 
laws governing POW status.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, while such forces 
were in the service of the Armed Forces of the United States 
is deemed to have been active service for the purpose of 
establishing eligibility for VA disability compensation.  
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40 (2005).
 
For a member of one of the regular components of the 
Philippine Commonwealth Army while serving with Armed Forces 
of United States, the period of active service will be from 
the date certified by the Armed Forces as the date of 
enlistment or date of report for active duty whichever is 
later to date of release from active duty, or June 30, 1946, 
whichever was earlier.  38 C.F.R. § 3.41(a) (2005).  Release 
from active duty includes (1) leaving one's organization in 
anticipation of or due to the capitulation; (2) escape from 
POW status; (3) parole by the Japanese; (4) beginning of 
missing-in-action status, except where factually shown at 
that time he was with his or her unit or death is presumed to 
have occurred while carried in such status, with the proviso 
that where there is credible evidence that he was alive after 
commencement of his or her missing-in-action status, the 
presumption of death will not apply for VA purposes; or (5) 
capitulation on May 6, 1942, except that periods of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer or periods of 
service in units which continued organized resistance against 
Japanese prior to formal capitulation will be considered 
return to active duty for period of such service.  Ibid.

Active service of a Regular Philippine Scout or a member of 
the Philippine Commonwealth Army serving with the Armed 
Forces of the United States will include a POW status 
immediately following a period of active duty, or a period of 
recognized guerrilla service or unrecognized guerrilla 
service under a recognized commissioned officer.  38 C.F.R. 
§ 3.41(b) (2005); see also Pelea v. Nicholson, 19 Vet. App. 
296 (2005) (discussing apparent conflict between 38 C.F.R. 
§ 3.41 and 38 C.F.R. § 3.203).
 
For the purpose of establishing eligibility to compensation, 
VA may accept evidence of service submitted by a claimant or 
sent directly to VA by the service department, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence is a document issued by the service department.  
38 C.F.R. § 3.203(a) (2005).  

Philippine veterans are not eligible for VA benefits unless a 
United States service department documents or certifies their 
service.  Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  
A service department determination as to an individual's 
service is binding on VA.  Dacoron v. Derwinski, 4 Vet. App. 
115, 120 (1993); Duro v. Derwinski, 2 Vet. App. 530, 531 
(1992).  But see Pelea, supra (discussing apparent conflict 
between 38 C.F.R. § 3.41 and 38 C.F.R. § 3.203).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), VA shall request verification of 
service from the service department.  38 C.F.R. § 3.203(c).

As for claimed POW status, active service as a member of the 
Philippine Commonwealth Army serving with the Armed Forces of 
the United States will include a POW status immediately 
following a period of active duty, or a period of recognized 
guerrilla service.  38 C.F.R. § 3.41(b).  However, VA is 
bound by the finding of the service department that a person 
was a POW during a period of war, unless a reasonable basis 
exists for questioning it.  38 C.F.R. § 3.1(y) (2005).  

In determining for veterans' benefits purposes under 
38 C.F.R. § 3.41 the period of active service of a Regular 
Philippine Scout or a member of the Philippine Commonwealth 
Army while serving with the United States Armed Forces, VA is 
not bound by a service-department certification as to the 
ending date of the veteran's period of active duty.  VA may 
include a period spent in POW status in determination of the 
veteran's period of active service, if the veteran was 
detained or interned by the enemy "immediately following a 
period of active duty," as used in 38 C.F.R. § 3.41(b).  
VAOPGCPREC 14-94 (June 8, 1994), 59 Fed. Reg. 54673 (1994).

At the time of the prior final disallowance in February 2000, 
the evidence included the veteran's written statements, 
affidavits from several individuals (A.A.P. and J.R.B.), 
documents from medical facilities regarding pulmonary 
tuberculosis and bronchial asthma, and VA and service 
department documents discussing the veteran's recognized 
military service.

The evidence included an extract (that is, almost verbatim 
transcriptions from the original documents) of a February 
1946 affidavit for Philippine Army personnel, wherein the 
veteran specifically denied having been captured or having 
surrendered as a prisoner of war.

In its February 2000 decision, the RO addressed various 
discrepancies among the veteran's own accounts of his 
military history, as well as conflicts with affidavits 
prepared by him in connection with his service.  The RO 
specifically focused on a declaration by the veteran in March 
1945 that he had been a civilian merchant from April 10, 
1942, to January 14, 1943; and on a declaration in February 
1946 that he had been sick with malaria from April 9, 1942, 
and had not rejoined guerrilla forces until December 22, 
1942, in Leyte .  The RO noted the veteran's more recent 
statements that he had been a POW of the Japanese from April 
10, 1942, until May 16, 1942, when he had escaped from a 
concentration camp in Tarlac.  The RO also examined the 
affidavits from A.A.P. and J.R.B, and it concluded that they 
had not been POWs and thus could not corroborate the 
veteran's account of having been a POW during the time in 
question.

The evidence received since the RO's prior final disallowance 
in February 2000 generally consists primarily of the exact 
same documents that were previously before VA at the time of 
the February 2000 decision, such as the affidavits from 
J.R.B. and A.A.P., post-service medical records discussing 
treatment for bronchial asthma and pulmonary tuberculosis, 
and the veteran's detailed accounts of his activities from 
1941 to 1946.  

The evidence received since the RO's February 2000 
administrative decision also includes the complete affidavits 
prepared by the veteran in March 1945 and February 1946.  
However, the RO had almost verbatim extracts of these 
documents at the time of the February 2000 administrative 
decision.  Therefore, these complete sets are only redundant 
of the earlier extracts.
 
A February 2003 affidavit by M.G.A. is new, but it is not 
material; it does not discuss any of the veteran's 
incarceration as a POW.  In the affidavit, M.G.A. mainly 
recounts his acquaintance with the veteran and his having 
seen the veteran in December 1941 in the same area where his 
unit was located (i.e., Aglaloma Bay, Western Bataan).  None 
of this pertains to the veteran's having been a POW during 
the claimed period (April 10, 1942, to May 16, 1942).

On review of this evidence, the Board concludes that there is 
not new and material evidence to reopen the claim for 
entitlement to recognition of the veteran's POW status.  
Therefore, the claim is not reopened and recognition of the 
veteran as a POW remains denied.


ORDER

The application to reopen the claim for entitlement to 
recognition of the veteran's POW status is denied.


____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


